DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 14 December 2021, to the non-final rejection dated 21 September 2021 has been received and duly noted.  Amended claims and an amendment to the specification have been received and entered into the record. 

Examiner’s Response

Amendment to claim 27
The present amendment to independent claim 27 adds three species to the exclusionary proviso listing at the end of the claim.  The three species find reasonable descriptive support in the as-filed disclosure.  The first is identical to instant example 8.  The two others are considered to be obvious close structural variants of disclosed species in view of the teachings of the disclosure with respect to the identity of the R5 and X variables.

In view of the Applicant’s response, the status of the rejections of record is as follows:
Status of the Claims
Claims 1-26 were cancelled by the Applicant. 
Claims 27-40 are pending and rejected. 
Claims 41-48 are pending but withdrawn from consideration as drawn to non-elected subject matter.
Objections / Rejections Withdrawn

Claim Objections
Claims 30 and 35 were objected to over informal issues which have been corrected.  The objections are withdrawn.

Claim Rejections - 35 USC § 112
Claims 27-40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph over the “metabolite” thereof in reference to the claimed compounds.  The claims have been amended to remove metabolites from scope – the rejection is withdrawn.

Claim 38 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph since the claim listed species that were outside the scope of the independent claim.
The claim has been amended such that all of the listed species fall into the scope of the independent claim – the rejections are withdrawn.

Claim Rejections - 35 USC § 102
Claims 27-40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 164207142, 16064-25-8, Source: AstaTech, Inc. Available 25 October 2013.
The rejection asserted that the cited species was a metabolite of a claimed compound.  The rejection is withdrawn since a metabolite is no longer in the scope of the claims.

Claims 27-40 were rejected under 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by ZHU (WO2018196677).
The ground of rejection cited an anticipatory species disclosed by the reference.
Applicant’s amendment excludes the cited species from scope.  
The ground of rejection as it was set forth is therefore withdrawn and a new ground citing other anticipatory species disclosed by the reference is set forth below.

Claims 27-37 and 39-40 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU (WO2019101086).
The ground of rejection cited two anticipatory species disclosed by the reference.
Applicant’s amendment excludes the cited species from scope.  
The ground of rejection as it was set forth is therefore withdrawn and a new ground citing other anticipatory species disclosed by the reference is set forth below.


Objection Maintained 

Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is maintained.
Applicant asserts that the hyperlinks have been deleted in the amended specification.
The Examiner has reviewed the amendment and the underlined hyperlinks remain as previously written.  The hyperlinks have not been lined through to indicate their deletion in the amendment image available to the Examiner, which is reproduced below for clarity:

    PNG
    media_image1.png
    384
    717
    media_image1.png
    Greyscale

The underlined hyperlink text is apparently extraneous to the subject matter of the paragraph in which it appears.  Is the extraneous hyperlink text the result of a technical / software error?
The Examiner suggests that the amendment be re-submitted with clear deletion of the hyperlinks.

 Election/Restrictions
Applicant’s amendment has excluded the prior art species cited by the Examiner in the previous office action.  The search of the generic claims has been extended to those species of the claimed formula cited in the below prior art rejections. The search has not been extended unnecessarily to cover all nonelected species.
The new grounds of rejection are necessitated by Applicant’s amendment.

New Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 27-28, 30-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ORME (WO2020/069330, of record).  The cited subject matter is supported in the 62/738,924 priority application filed on 28 September 2018.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The reference discloses at least two species of a compound as claimed.  See the compounds of examples 9 and 79 on pages 93-94 and 170-172 respectively.  The structures are shown below for clarity:

    PNG
    media_image2.png
    361
    850
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    970
    media_image3.png
    Greyscale

Note that the final step used to make the compounds (“General Experimental Procedure 5”) involves first making the HCl salt and then exchanging with the TSOH salt: see paragraph 347 on page 79.
These are compounds of formula (I), or a geometrical isomer thereof, according to claims 27-28, 30-37 and 39, wherein X is -C(R7)- and R7 is H,  t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is C4 alkyl; n is 0 and R6 is absent; ring Cy is 5-membered heterocyclyl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 40 the compounds are each disclosed as a DMSO solution.  
[2] Claims 27-37 and 40 are rejected under 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by ZHU (WO2018196677, of record).
Regarding the rejection under 35 U.S.C. 102(a)(1) the reference was published on 1 November 2018, before the instant PCT filing date.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding the rejection under 35 U.S.C. 102(a)(2) the reference claims priority to CN 201710294651 which was filed on 28 April 2017 before the filing date of the instant foreign priority document of 29 December 2017.
The reference discloses at least two species of a compound as claimed.  See the compounds 31 and 35 disclosed in the reference on page 15.  Note that this subject matter is supported in the CN 201710294651 priority document.  The compounds are shown below:

    PNG
    media_image4.png
    259
    423
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    260
    389
    media_image5.png
    Greyscale

These are compounds of formula (I) or a geometrical isomer thereof, according to claims 27-37, wherein X is -C(R7)- and R7 is H,  t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is phenyl or C2 alkyl; n is 0 and R6 is absent; ring Cy is 6- or 7-membered heterocyclyl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 40 the disclosure is considered to represent that actual physical samples of the compounds were obtained.  The compounds are provided at least as solutions in order to confirm identity and purity.  

[3] Claims 27-37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU (WO2019101086).  Note that US20210070750 is an equivalent English language publication which is referred to in the grounds of rejection for convenience.  
The WO2019101086 reference is the publication of the PCT/CN2018/116606 application which designates the US, was filed on 21 November 2018 and claims priority to CN 201711163324.7, which was filed on 21 November 2017 before the filing date of the instant foreign priority document of 29 December 2017.
The reference discloses at least four species of a compound as claimed.  See compounds 6 and 13-15 on pages 6-7 of US20210070750.  Note that this subject matter is supported in the CN 201711163324.7 priority document.  The compounds are shown below:
    
    PNG
    media_image6.png
    190
    392
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    198
    364
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    190
    390
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    185
    388
    media_image9.png
    Greyscale

These are compounds of formula (I) according to claims 27-37, wherein X is -C(R7)- and R7 is H,  t is 0; Y is -C(=O)-; Z is -N(R5)- and R5 is C1, C3 or C4 alkyl; n is 0 and R6 is absent; ring Cy is 5- or 6-membered heterocyclyl, R8 and R9 are each H; L is -O-; R1 is H; R2 is F; and R3 and R4 are each H.
Regarding claim 40 the disclosure is considered to represent that actual physical samples of the compounds were obtained.  The compounds are provided at least as solutions in order to confirm identity and purity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU (WO2018196677) as applied to claims 27-37 and 40 above, and further in view of the teachings found therein.
The US 2020/0087248 (IDS) reference is an English language equivalent and is referred to below for convenience.  The subject matter is identically disclosed in the WO2018196677 foreign language publication.

The Claims & Differences from the Prior Art
Claim 38 is a list of species.  A number of the species are close structural variants of compounds disclosed in the ZHU reference.
For example compounds 24-27, 34-37 and 65-66 are related to compound ZHU-31 cited in the anticipation rejection above as ring substituted variants.  
The claimed compounds have a fluorophenyl or a methylphenyl attached to the nitrogen atom of the “Cy” moiety instead of the unsubstituted phenyl of ZHU-31.

Teachings of the Prior Art
ZHU teaches compounds with same utility as those presently claimed – see the abstract.  The reference teaches an embodiment of a subgenus which contains example 31.  See US’248, formula III at page 4:

    PNG
    media_image10.png
    200
    475
    media_image10.png
    Greyscale

The R4 moiety corresponds to the group which is attached to the nitrogen atom of the bicyclic group.  The generic definition of the R4 group overlaps with many of the species listed in present claim 38.  See paragraph 49 on page 31:

    PNG
    media_image11.png
    376
    597
    media_image11.png
    Greyscale

Note in particular that R4 can be “6-10-membered aryl” as for the phenyl ring of example 31.  The reference teaches that the aryl is optionally substituted with groups including a halogen and an alkyl.
Therefore, at least the claim 38 species of compounds 24-27, 34-37 and 65-66 are contained within the genus taught by the reference.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for substituted variants of the reference example compound in order to provide for further active compounds according to the generic reference teachings.  
Several relevant MPEP guidelines in this regard are reproduced in part below:
MPEP 2144.08 II. A. 4. (c)
“Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.”
“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.”

MPEP 2144.08 II. A. 4. (d)
“Consider the properties and utilities of the structurally similar prior art species or subgenus. It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).”

MPEP 2144.09 I.
“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)”

A skilled artisan would thus have provided for ring variants, such as by adding methyl or fluoro substitutions, of the reference phenyl compound and would have reasonably expected such variants to have the same or better functional activity.
The example compounds disclosed in the reference represent "typical," "preferred," or "optimum" species within the disclosed reference genus.  The prior art species of compound 31 is closely structurally similar to that claimed, and its disclosure provides a reason for one of ordinary skill in the art to choose the claimed species from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.  
The reference teaches an example compound bearing a phenyl ring and teaches a genus optionally adding a substituent to the phenyl ring.  The permissible substituents include halogen and alkyl groups.  A skilled chemist would find reason in these teachings to select a methyl group or a fluorine atom as such a substituent for example since these are the smallest possible options for each of these generic elements.  A small substituent would be selected at least since the effects of substitution on functional activity would be best examined when steric effects are minimized.  For example the 4-methylphenyl and 4-fluorophenyl variants would be produced as substituted phenyl variants where the conformational effects of the substitution would be minimized.  These particular species of substituted variants are listed in present claim 38 as compounds 24-27.  In view of the close relationship between the claimed species and the disclosed compound and the associated reference teachings, there is good reason to select the example phenyl ring compound and provide at least for the corresponding 4-fluoro and/or 4-methyl substituted compounds and to expect them to have the same or better properties.  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625